Fairhurst, J.
¶12 (dissenting) — This case presents the question of “[w]hat does ‘collapse’ mean under Washington law in an insurance policy that insures ‘accidental direct physical loss involving collapse,’ . . . but does not define ‘collapse.’ ” Queen Anne Park Homeowners Ass’n v. State Farm Fire & Cas. Co., 763 F.3d 1232, 1235 (9th Cir. 2014). By defining “collapse” as “ ‘substantial impairment of structural integrity,’ ” the majority expands the meaning of “collapse” from its commonsense and traditional definition. Majority at 487. Because “substantial impairment of structural integrity” is too far removed from the ordinary meaning of “collapse,” I respectfully dissent.
*493¶13 This court has not yet defined “collapse” for insurance policies that lack a contractual definition. In Sprague v. Safeco Insurance Co. of America, 174 Wn.2d 524, 276 P.3d 1270 (2012), the majority of this court declined to define “collapse” but Justice Stephens’ dissent and Justice Alexander’s concurrence each proposed competing definitions. The majority here agrees with Justice Stephens’ dissent in Sprague by holding that “substantial impairment of structural integrity” is a reasonable definition of “collapse.” Majority at 491; see Sprague, 174 Wn.2d at 534 (Stephens, J., dissenting). In doing so, the majority expands the meaning of “collapse” beyond its ordinary definition. I agree with Justice Alexander’s concurrence in Sprague and would hold that collapse occurs when a building falls, crumbles, or caves in. 174 Wn.2d at 532.
¶14 “Collapse” is not a vague term and is not ambiguous. We interpret an insurance policy as an average purchaser would read it and avoid technical interpretations. Boeing Co. v. Aetna Cas. & Sur. Co., 113 Wn.2d 869, 881, 784 P.2d 507 (1990). To determine the plain, ordinary, and popular meaning of “collapse,” we look to definitions in standard English dictionaries. Overton v. Consol. Ins. Co., 145 Wn.2d 417, 428, 38 P.3d 322 (2002). Webster’s Third New International Dictionary 443 (2002) gives the definition of “collapse,” a noun, as “the action of collapsing: the act or action of drawing together or permitting or causing a falling together.”3 Further, the verb form of “collapse” is defined as “to break down completely : fall apart in confused disorganization : crumble into insignificance or nothingness” and “to fall or shrink together abruptly and completely: fall into *494a jumbled or flattened mass through the force of external pressure.” Id.
¶15 Each definition includes a reference to falling down or falling apart. I would therefore hold that “collapse” in this contract occurs when a building falls, crumbles, or caves in. “Substantial impairment of structural integrity” is not present in any accepted dictionary definition of “collapse.”
¶16 Courts across the country have defined “collapse” in three major ways — actual collapse, imminent collapse,4 and substantial impairment of structural integrity. Cent. Mut. Ins. Co. v. Royal, 269 Ala. 372, 375, 113 So. 2d 680 (1959) (finding no collapse when there was no actual collapse or rubble on the ground); Doheny W. Homeowners’ Ass’n v. Am. Guar. & Liab. Ins. Co., 60 Cal. App. 4th 400, 70 Cal. Rptr. 2d 260 (1997) (holding that policy means collapse must be actual or imminent); Beach v. Middlesex Mut. Assurance Co., 205 Conn. 246, 252-53, 532 A.2d 1297 (1987) (holding that “collapse” is defined as “substantial impairment of the structural integrity”)- Although “collapse” was first interpreted under the strict “rubble on the ground” standard, several courts have relaxed the definition of “collapse.” Royal, 269 Ala. 375; Fid. & Cas. Co. of N.Y. v. Mitchell, 503 So. 2d 870, 871 (Ala. Civ. App. 1987) (holding that rubble on the ground is not required for collapse); Hennessy v. Mut. of Enumclaw Ins. Co., 228 Or. App. 186, 194, 206 P.3d 1184 (2009) (holding that collapse occurs when an object falls some distance).
¶17 As noted by the majority, several state and federal courts have gone further, recognizing “substantial impairment of structural integrity” as the proper definition of “collapse.” Majority at 491; Am. Concept Ins. Co. v. Jones, 935 F. Supp. 1220, 1227 (D. Utah 1996); Beach, 205 Conn, at 252-53. These courts have used this definition to hold *495insurance companies liable for types of damage that do not fall under the dictionary definition of “collapse.” Beach, 205 Conn, at 253 (holding insurance company liable for collapse when foundation contained cracks); Am. Concept Ins., 935 F. Supp. at 1223, 1228 (holding insurance company liable for collapse when cracking occurred in floorboards). I would agree with courts who have held that “collapse” does not require a complete falling and flattening of a building. See Hennessy, 228 Or. App. at 194. However, I would hold that “substantial impairment of structural integrity’ is too far removed from an average person’s interpretation of “collapse.”
¶18 Additionally, “collapse” and “substantial impairment of structural integrity” are nonsynonymous terms that cover different sets of facts. A building can have substantial impairment of structural integrity and not collapse. In American Concept Insurance, 935 F. Supp. at 1223, the policyholder’s house was damaged by a water leak. Engineers described the damage as cracking in the floors and walls and concluded that the house had suffered a substantial impairment of structural integrity. Id. at 1224. But, the home had not fallen, crumbled, or caved in. Id. Thus, a court would likely find that the home in American Concept Insurance had suffered substantial impairment of structural integrity but had not collapsed. Furthermore, a building can collapse but not suffer substantial impairment of structural integrity. Under a policy that covers collapse of a building, or any part of a building, the crumbling of a nonweight bearing wall would qualify as a collapse. But, the crumbling of a non-weight bearing wall does not substantially impair the structural integrity of a building.
¶19 By interpreting “collapse” as “substantial impairment of structural integrity,” the majority is turning a simple word into an imprecise legal standard. In order to preserve the commonsense and traditional meaning of “collapse,” I would hold that “collapse” in this contract occurs when a build*496ing falls, crumbles, or caves in. For the foregoing reasons, I respectfully dissent.
Madsen, C.J., and Gordon McCloud, J., concur with Fairhurst, J.

 Justice Stephens’ dissent in Sprague cites an alternate definition of “collapse” where it is defined as “ ‘a breakdown of vital energy, strength, or stamina.’ ” 174 Wn.2d at 534 (quoting Webster’s, supra, at 443). This definition is not relevant and should not be applied to interpret “collapse” here because it is referring to the emotional and mental collapse of an individual, not the collapse of a structure.


 I disagree with State Farm that “imminent collapse” is a valid definition of “collapse” in this contract because it would require reading an element of imminence into the policy. Br. of Appellee at 18 (formatting omitted).